United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF COMMERCE, NATIONAL
OCEANIC & ATMOSPHERIC
ADMINISTRATION, Germantown, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2541
Issued: February 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 29, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ August 20, 2008 decision denying her claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained a
traumatic injury on April 2, 2008 in the performance of duty.
FACTUAL HISTORY
On April 4, 2008 appellant, then a 60-year-old computer assistant, filed a traumatic injury
claim alleging that, on April 2, 2008, she fractured her left foot and bruised her left shoulder and

knee after sustaining a fall. Her shoe caught on carpet while walking at a conference that she
was attending for work. Appellant stopped work on April 3, 2008 and did not return to work.
With the claim the employing establishment submitted statements from coworkers who
saw the fall. In an April 3, 2008 treatment note, Dr. Daniel Lahr, a Board-certified orthopedic
surgeon, diagnosed left shoulder contusion, left knee contusion and left foot medial cuneiform.
He noted under “special instructions” that appellant fell on carpet the previous day. Dr. Lahr
issued a certificate of total disability advising that appellant could not work from April 3
to 13, 2008.
On July 18, 2008 the Office advised appellant of the factual and medical evidence needed
to establish her claim and allowed her 30 days to submit such evidence. It requested that she
submit a physician’s report from any medical treatment sought for the claimed injury.
In response, appellant submitted a May 16, 2008 disability certificate in which Dr. Lahr
advised that appellant could not work from April 14 to June 1, 2008. Dr. Lahr diagnosed left
medial cuneiform fracture, left foot. In a June 20, 2008 progress note, he noted that appellant
had a follow-up visit for her left mid-foot arthritis, and that she had continued pain and
discomfort. Dr. Lahr noted that he previously discussed surgery for this condition but that
appellant did not want surgery. He stated that appellant had an “exacerbation of her problem on
April 2, 2008 when she sustained a work-related injury.” Dr. Lahr noted moderate tenderness on
examination with no instability or malalignment and prescribed physical therapy.
In an August 20, 2008 decision, the Office denied appellant’s claim finding that the
medical evidence did not establish that her claimed medical condition was related to the
established work-related incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated on a traumatic injury or an occupational disease.1
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.2 Second, the
employee must submit evidence, in the form of medical evidence, to establish that the
1

Elaine Pendleton, 40 ECAB 1143 (1989).

2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); John Carlone, 41 ECAB 354 (1989).

2

employment incident caused a personal injury.3 Causal relationship is a medical issue and the
medical evidence generally required to establish causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on whether there is a causal relationship between the
employee’s diagnosed condition and the compensable employment factors. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.4
ANALYSIS
The record supports that on April 2, 2008 appellant fell while walking at a conference
that she was attending for work. However, appellant has not submitted sufficient medical
evidence to establish that the April 2, 2008 employment incident caused or aggravated her
claimed medical condition.
On April 3, 2008 Dr. Lahr diagnosed contusions of the left knee and shoulder and left
foot medial cuneiform. He noted that appellant had fallen on carpet the previous day. However,
Dr. Lahr did not specifically address whether her fall caused an injury or explain how the fall
caused or aggravated the diagnosed conditions. Dr. Lahr’s June 20, 2008 progress note stated
that appellant had been previously diagnosed with left mid-foot arthritis, which was exacerbated
on April 2, 2008 when she sustained a work-related injury. However, he refers to “work-related
injury” broadly without explaining how or why the employment incident exacerbated her left
foot arthritis. Dr. Lahr also did not explain the nature and extent of appellant’s preexisting left
mid-foot arthritis. The mere fact that work activities may produce symptoms revelatory of an
underlying condition does not raise an inference of an employment relation. Such a relationship
must be shown by rationalized medical evidence of causal relation based upon a specific and
accurate history of employment conditions which are alleged to have caused or exacerbated a
disabling condition.5 In light of the fact that appellant had a preexisting left foot condition,
Dr. Lahr’s failure to provide medical rationale explaining why the April 2, 2008 work incident
caused or exacerbated her left mid-foot arthritis renders his opinion insufficient to meet her
burden of proof. The other reports of Dr. Lahr do not specifically address how the April 2, 2008
employment incident caused or aggravated the diagnosed medical conditions.6
The Board notes that, on July 18, 2008, the Office advised appellant of the medical
evidence needed to establish her claim. However, appellant has not submitted sufficient medical
evidence explaining how the April 2, 2008 work incident caused or exacerbated a diagnosed

3

John Carlone, supra note 2.

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345 (1989).

5

Patricia Bolleter, 40 ECAB 373 (1988).

6

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006).

3

medical condition. Consequently, she did not meet her burden of proof in establishing her
claim.7
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a traumatic injury on April 2, 2008 causally related to her employment.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated August 20, 2008 is affirmed.
Issued: February 19, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

Following issuance of the Office’s August 20, 2008 decision, appellant submitted additional evidence. The
Board is limited to reviewing evidence which was before the Office at the time of its final decision. The Board will
therefore not review the new evidence on appeal. 20 C.F.R. § 501.2(c).

4

